Title: 4th.
From: Adams, John Quincy
To: 


       We were to have had a Class meeting, by Rights: but no one thought to obtain Leave. As we have no metaphysical Tutor, here at present, we supposed, that, for the ensuing fortnight we should have no reciting. But the government have determined that we should continue to attend Mr. Reed in S’Gravesande’s. This is not an agreeable Circumstance; a Person who does not belong to the University, and hears only the word reciting, naturally concludes, that the Scholars are an idle set of fellows, because they are always averse to recitations. Now the Fact is just the Contrary. A Person fond of study, regards the Time spent in reciting as absolutely lost. He has studied the Book before he recites, and the Tutors here, are so averse to giving ideas different from those of the author, whom they are supposed to explain, that they always speak in his own words, and never pretend to add any thing of their own: Reciting is indeed of some Service to idle fellows; because it brings the matter immediately before them, and obliges them, at least for a short Time, to attend to something. But a hard Student will always dislike it, because it takes time from him, which he supposes might have been employ’d to greater advantage.
       We had a mathematical Lecture from Mr. Williams, this afternoon, upon Dialling. Probably the last we shall have this Quarter, as he Proposes setting out in the Course of this week upon a Journey. He expects to be gone about six weeks. I was at Little’s Chamber in the Evening somewhat late. Freeman came from Sever’s Chamber, and display’d such a brilliancy of wit, that I could scarcely come away. Beale and White endeavoured obtaining leave to go to Providence; to Commencement; but were refused.
      